Bijur, J.
The action is one for conversion of a lathe originally stored with the defendant for mutual benefit. *192After defendant notified plaintiff to remove it, the latter delayed for about four months, after which his demand for the return of the lathe was refused, unless he paid a reasonable storage charge therefor. ISTo lien, however, inures upon stored goods in favor of a casual bailee, either by commercial usage or the laws of this State. By Laws of 1907, chapter 732, section 27 (now section 112 of the General Business Law), the right to a lien is limited to a warehouseman, defined as “ a person lawfully engaged in the business of storing goods for profit.” General Business Law, § 142.
The history and rationale of this lien may be found in Trust v. Pirsson, 1 Hilt. 292, 297; Eivara v. Ghio, 3 E. D. Smith, 263, 267; cited with approval in Merritt v. Peirano, 10 App. Div. 563, 565; Lyungstrandh v. Haaker Co., 16 Mise. Eep. 387. See also Eobinson v. Kaplan, 21 Mise. Eep. 686, 689.
Upon the record of this case, it would seem that plaintiff had made out a prima facie case of conversion, since defendant, while entitled to recover a reasonable charge for storage, had no right to refuse to return the lathe until that charge was paid.
Seabuey and Lehman, TJ., concur.
Judgment reversed and new trial ordered, with costs to appellant to abide event.